IN THE UNITED sTATEs DISTRICT coURT F`o`R"' ~ `“

THE SoUTHERN DISTRICT oF GEORGI§§Q FF“ m 514 |f= 52
sAvANNAH DIVISION
RAYMMON sHUMAN, »' f-`]F mg `

Plaintiff,

V. CASE NO. CV419-055

FIRST GUARANTY MORTGAGE
CORPORATION and ROUNDPOINT
MORTGAGE SERVICING CORPORATION,

Defendants.

-._,-.._,-._,~_/-_’~_/~_/\_/VVVV

 

O R D E R
Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 5), to which no objections have been filed.
After a careful review of the record, the Report and
Recommendation is ADOPTED as the Court’s opinion in this case.
As a result, Plaintiff’s Motion to Proceed in Forma Pauperis
(Doc. 2) is DENIED and Plaintiff is not permitted to proceed in

forma pauperis.

f
so oRDERED this /£‘€ay of April 2019.

A;>W
WILLIAM T. MOORE,‘UR.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

